     Case 2:90-cv-00520-KJM-DB Document 6700 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                             No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13          v.                                          ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  The court is in the process of reviewing the stipulation filed by the parties on May

19   20, 2020, ECF No. 6679, filed in response to the court’s April 17, 2020 directive requiring

20   identification of “temporary departures” from certain Program Guide requirements implemented

21   by defendants in response to the COVID-19 pandemic. See ECF No. 6622 at 2-3. It is settled

22   that the Program Guide “‘is grounded in the requirements of the Eighth Amendment’” Coleman v.

23   Brown, 938 F.Supp.2d 955, 973 (E.D. Cal. 2013) (internal citation omitted); see also Coleman v.

24   Brown, 756 Fed. App’x 677, 679 (9th Cir. 2018) (law of the case that “the Program Guide sets

25   out the objective standards that the Constitution requires in this context, . . . .”). The court’s

26   review of the May 20, 2020 stipulation raises in its mind a serious question about the extent to

27   which, if at all, the court can or should approve any measure that falls below Eighth Amendment

28   requirements as those are memorialized in the Program Guide and whether there is any temporary
                                                        1
     Case 2:90-cv-00520-KJM-DB Document 6700 Filed 06/02/20 Page 2 of 2

 1   period of time for such measures to remain in place that survives scrutiny under applicable legal
 2   standards. Good cause appearing, the parties are invited to file briefing focused on answers to
 3   these questions. The parties also shall provide clarification of how specifically “hiring authority”
 4   is defined as used in the attachments to the stipulation. See ECF No. 6679 at 9, 32. Any brief
 5   filed in response to this order shall be limited to ten pages.
 6                  In accordance with the above, IT IS HEREBY ORDERED that the parties are
 7   granted fourteen days in which to file and serve the briefs invited by this order.
 8   DATED: June 2, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
